     Case 4:18-cv-04543 Document 38-1 Filed on 05/21/19 in TXSD Page 1 of 1



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JOANNA BURKE and JOHN BURKE,                     §
                                                 §
     Plaintiffs,                                 §
                                                 §
v.                                               §                  Civil Action No. 4:18-cv-4543
                                                 §
HOPKINS LAW, PLLC, MARK DANIEL                   §
HOPKINS and SHELLEY LUAN                         §
HOPKINS,                                         §
                                                 §
     Defendants.                                 §


                   ORDER GRANTING DEFENDANTS' MOTION TO STRIKE
                    PLAINTIFFS' DESIGNATION OF EXPERT WITNESSES

       On this day, came on to be heard Defendants Hopkins Law, PLLC, Mark Daniel Hopkins

and Shelley Luan Hopkins ("Defendants") Motion to Strike Plaintiffs' Designation of Expert

Witnesses Designations [Doc. 36]. After consideration of the Motion, all responses and replies

thereto, if any, and all other matters properly before the Court, the Court finds that the Motion

should be, and hereby is, GRANTED.

       IT IS ORDERED that the designations of Honorable Stephen Wm. Smith, Connie

Pfeiffer, Fatima Hassan Ali, Benjamin J. Siegel, Ben M. Harrington, Steve W. Berman, Joanna

Burke, John Burke, Edward L. Kuo, Khilan Pindoria, and Swapan Dubey as experts in this case

as set forth in Plaintiffs' Designation of Expert Witnesses (Doc. No. 36) is hereby STRICKEN,

and that Stephen Wm. Smith is hereby EXCLUDED from providing any report, opinion, or

testimony in this matter in the capacity of an expert.


       Signed this         day of                    , 2019.



                                               UNITED STATES DISTRICT COURT JUDGE
